 Case 1:19-cr-00095-KD-N Document 47 Filed 05/11/20 Page 1 of 1                  PageID #: 258



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
vs.                                            ) CRIMINAL ACTION: 1:19-00095-KD-N-1
                                               )
KENNETH ALLEN CLEM,                            )
    Defendant.                                 )

                              ACCEPTANCE OF GUILTY PLEA
                              AND ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge (Doc. 34)

and without any objection having been filed by the parties, the Defendant’s plea of guilty to COUNT

TWO of the Indictment is now accepted, and the Defendant is adjudged guilty of such offense.

       The sentencing hearing is scheduled for May 19, 2020 at 11:00 a.m. in Courtroom 4B of the

United States Courthouse, 155 Saint Joseph St., Mobile Alabama, 36602.

       DONE and ORDERED this the 11th day of May 2020.


                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
